Exhibit 10.1


Grant No.
ENDO INTERNATIONAL PLC
STOCK OPTION AGREEMENT
UNDER THE AMENDED AND RESTATED 2015 STOCK INCENTIVE PLAN
This Stock Option Agreement (this “Option Agreement”) is made and entered into
as of the date of grant set forth below (the “Date of Grant”) by and between
Endo International plc, an Irish public limited company (the “Company”), and the
optionee named below (the “Participant”). Capitalized terms not defined herein
shall have the meanings ascribed to them in the Company’s Amended and Restated
2015 Stock Incentive Plan (the “Plan”). Where the context permits, references to
the Company shall include any successor to the Company.
Name of Participant:
 
Number of Shares Subject to Option:
 
Exercise Price Per Share:
 
Date of Grant:
 
Expiration Date:
The 10th anniversary of the Date of Grant
Vesting Dates:
Option vests ratably over the first, second, third [and fourth] anniversaries of
the Date of Grant
Classification of Option:
Non-Qualified Stock Option

1.    Number of Shares. The Company hereby grants to the Participant an option
(the “Option”) to purchase the total number of shares of Company Stock set forth
above as Shares Subject to Option (the “Option Shares”) at the Exercise Price
Per Share set forth above (the “Exercise Price”), subject to all of the terms
and conditions of this Option Agreement and the Plan.
2.    Incorporation of Plan. The Plan is hereby incorporated by reference and
made a part hereof, and the Option and this Option Agreement shall be subject to
all terms and conditions of the Plan. In the event of any conflict between the
provisions of this Option Agreement and the provisions of the Plan, the
provisions of the Plan shall govern, except as expressly provided by Paragraph 7
of this Option Agreement.
3.    Option Term. The term of the Option and of this Option Agreement (the
“Option Term”) shall commence on the Date of Grant set forth above and, unless
previously terminated


1

--------------------------------------------------------------------------------




pursuant to Paragraph 4 of this Option Agreement, shall terminate upon the
Expiration Date set forth above. As of the Expiration Date, all rights of the
Participant hereunder shall terminate.
4.    Termination of Service.
(a)
Termination of Service for Cause. Upon the Participant’s termination of service
with the Company and its Subsidiaries by the Company or its Subsidiary for
Cause, the portion of outstanding Options that are exercisable as of the date of
such termination of service shall remain exercisable for thirty (30) days from
and including the date of termination of service (and shall thereafter
terminate). Any portion of outstanding Options that are not exercisable as of
the date of such termination of service shall terminate upon the date of
termination of service.

(b)
Termination of Service on Account of Death. Upon the Participant’s termination
of service with the Company and its Subsidiaries on account of death, all of the
Participant’s unvested Options shall immediately vest and become exercisable.
The Options shall remain exercisable for one (1) year from and including the
date of the Participant’s death (and shall thereafter terminate).

(c)
Termination of Service on Account of Disability or Voluntary Retirement with
Consent of Company. If the Participant voluntarily Retires with the consent of
the Company or if the Participant’s service with the Company and its
Subsidiaries terminates due to Disability, the Participant’s unvested Options as
of the date of such termination shall continue to vest in accordance with the
original vesting schedule set forth above. The Options shall remain exercisable
for a period of one (1) year from and including the later to occur of (i) the
date such entire Option becomes exercisable in accordance with the vesting
schedule and (ii) the date of termination of service (and shall thereafter
terminate).

(d)
Termination of Service by the Company without Cause or by the Participant for
Good Reason. Upon termination of the Participant’s service with the Company and
its Subsidiaries by the Company or its Subsidiaries without Cause, the portion
of outstanding Options that are exercisable as of the date of such termination
of service shall remain exercisable for one (1) year from and including the date
of termination of service (and shall thereafter terminate). Any portion of
outstanding Options that are not exercisable as of the date of such termination
of service shall terminate upon the date of termination of service. If a
Participant is a party to an employment agreement with the Company or a
Subsidiary and such employment agreement provides for benefits on a termination
of employment for “Good Reason,” (x) a termination of the Participant’s
employment for Good Reason shall



2

--------------------------------------------------------------------------------




constitute a termination without Cause for purposes of Paragraphs 4 and 6 of
this Option Agreement and (y) Good Reason will also include the Participant’s
termination of employment within ninety (90) days following the expiration of
the employment term of the Participant’s employment agreement under
circumstances that would have constituted Good Reason had such termination
occurred during the employment term.
(e)
Termination of Service for any Other Reason. Upon the Participant’s termination
of service with the Company and its Subsidiaries for any reason other than the
reasons enumerated in Subparagraphs (a) through (d) above, the portion of
outstanding Options that are exercisable as of the date of such termination of
service shall remain exercisable for ninety (90) days from and including the
date of termination of service (and shall thereafter terminate). Any portion of
outstanding Options that are not exercisable as of the date of such termination
of service shall terminate upon the date of termination of services.

5.    Vesting. Except as provided in Paragraph 4 above, the Option shall become
exercisable with respect to the number of Option Shares specified on the
Exercisability Dates set forth above. Once exercisable, the Option shall
continue to be exercisable at any time or times prior to the Expiration Date,
subject to the provisions hereof and of the Plan. No Option may be exercised
after the Expiration Date.
6.    Change in Control. In the event of a Change in Control:
(a)
if the Option is assumed or substituted (within the meaning of the Plan) in
connection with such Change in Control, and the Participant incurs a termination
of service with the Company and its Subsidiaries by the Company or its
Subsidiary without Cause during the 24-month period following such Change in
Control, then the Option shall vest and become fully exercisable on the date of
such termination of services and shall remain exercisable for one (1) year from
and including the date of such termination of services (and shall thereafter
terminate).

(b)
if the Option is not assumed or substituted in connection with such Change in
Control, then the Option shall immediately vest and become fully exercisable on
the occurrence of the Change in Control.

7.    Change in Control Definition. Notwithstanding anything to the contrary in
the Plan, for purposes of this Option Agreement, “Change in Control” means and
shall be deemed to have occurred upon the first of the following events to
occur:


3

--------------------------------------------------------------------------------




(a)
Any “Person” (as defined below) is or becomes the “beneficial owner”
(“Beneficial Owner”) within the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its “Affiliates” (as defined in Rule 12b-2 promulgated under Section
12 of the Exchange Act)) representing 30% or more of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause (A)
of Subparagraph (c) below; or

(b)
The following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board of Directors or nomination for election by the Company’s shareholders
was approved or recommended by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the date hereof or
whose appointment, election or nomination for election was previously so
approved or recommended; or

(c)
There is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation or other entity,
other than (A) a merger or consolidation which results in (i) the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 60% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation and (ii) the
individuals who comprise the Board of Directors immediately prior thereto
constituting immediately thereafter at least a majority of the board of
directors of the Company, the entity surviving such merger or consolidation or,
if the Company or the entity surviving such merger is then a subsidiary, the
ultimate parent thereof, or (B) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of



4

--------------------------------------------------------------------------------




the Company (not including in the securities Beneficially Owned by such Person
any securities acquired directly from the Company or its Affiliates)
representing 30% or more of the combined voting power of the Company’s then
outstanding securities; or
(d)
The shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(it being conclusively presumed that any sale or disposition is a sale or
disposition by the Company of all or substantially all of its assets if the
consummation of the sale or disposition is contingent upon approval by the
Company’s shareholders unless the Board of Directors expressly determines in
writing that such approval is required solely by reason of any relationship
between the Company and any other Person or an Affiliate of the Company and any
other Person), other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity (A) at least 60% of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale or disposition and (B)
the majority of whose board of directors immediately following such sale or
disposition consists of individuals who comprise the Board of Directors
immediately prior thereto.

For purposes hereof, “Person” shall have the meaning given in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 15(d) thereof,
except that such term shall not include (i) the Company or any of its
Subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company.
Notwithstanding the foregoing, (i) a “Change in Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of
Company Stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions and (ii) to the extent
required to avoid the imposition of taxes or penalties under Section 409A of the
Code with respect to any Award that constitutes a deferral of compensation
subject to Section


5

--------------------------------------------------------------------------------




409A of the Code, no such Award shall become payable as a result of the
occurrence of a Change in Control unless such Change in Control also constitutes
a change in the ownership or effective control of the Company or a change in
ownership of a substantial portion of the assets of the Company under Section
409A of the Code.
For the avoidance of doubt, any one or more of the events described in
subparagraphs (a) through (d) may be effected pursuant to (A) a takeover under
Irish takeover rules; (B) a compromise or arrangement under Chapter 1 of Part 9
of the Companies Act 2014 of the Republic of Ireland or (C) Chapter 2 of Part 9
of the Companies Act 2014 of the Republic of Ireland.
8.    Authority of the Committee. The Committee shall have full authority to
interpret and construe the terms of the Plan and this Option Agreement. The
determination of the Committee as to any such matter of interpretation or
construction shall be final, binding and conclusive.
9.    Governing Law. This Option Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with the internal laws, and not
the laws pertaining to conflicts or choices of laws, of the State of Delaware
applicable to agreements made and to be performed wholly within the State of
Delaware.
10.    Binding on Successors. The terms of this Option Agreement shall be
binding upon the Participant and upon the Participant’s heirs, executors,
administrators, personal representatives, transferees, assignees and successors
in interest, and upon the Company and its successors and assignees, subject to
the terms of the Plan.
11.    No Assignment. Notwithstanding anything to the contrary in this Option
Agreement, neither this Option Agreement nor any rights granted herein shall be
assignable by the Participant.
12.    Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Option Agreement, including but not limited to all acts
and documents related to compliance with federal and/or state securities and/or
tax laws and applicable Irish law.
13.    Entire Option Agreement. This Option Agreement and the Plan contain the
entire agreement and understanding among the parties as to the subject matter
hereof.
14.    Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Paragraph.


6

--------------------------------------------------------------------------------




15.    Counterparts. This Option Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
16.    Notices. All notices and other communications under this Option Agreement
shall be in writing and shall be given by first class mail, certified or
registered with return receipt requested, and shall be deemed to have been duly
given three days after mailing to the respective parties named below:
If to Company:
Endo International plc
c/o Endo Health Solutions Inc.
1400 Atwater Drive
Malvern, PA 19355
Attention: Treasurer
If to the Participant:
At the address on file with the Company.
Either party hereto may change such party’s address for notices by notice duly
given pursuant hereto.
17.    Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all the parties hereto.
18.    Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Option Agreement. The Participant has read and understands the
terms and provisions thereof, and accepts the Option subject to all the terms
and conditions of the Plan and this Option Agreement.
19.    No Compensation for Loss of Rights. The Participant hereby acknowledges
that under no circumstances will s/he, on ceasing to be an employee or director
of the Company and its Subsidiaries, be entitled to any compensation for any
loss of any right or benefit or prospective right or benefit under the Plan that
s/he might otherwise have enjoyed whether such compensation is claimed by way of
damages for wrongful dismissal or other breach of contract or by way of
compensation for loss of office or otherwise howsoever.
20.    Severability. All the terms and provisions of this Option Agreement are
distinct and severable, and if any term or provision is held unenforceable,
illegal or void in whole or in part by any court, regulatory authority or other
competent authority it shall to that extent be


7

--------------------------------------------------------------------------------




deemed not to form part of this Option Agreement, and the enforceability,
legality and validity of the remainder of this Option Agreement will not be
affected; if any invalid, unenforceable or illegal provision would be valid,
enforceable or legal if some part of it were deleted, the provision shall apply
with whatever modification is necessary to make it valid, enforceable and legal.
21.    Data Protection. The Participant hereby acknowledges and consents to the
Company and any Subsidiary sharing and exchanging his/her information held in
order to administer and operate the Plan (including personal details, data
relating to participation, salary, taxation and employment and sensitive
personal data, e.g. data relating to physical or mental health, criminal
conviction or the alleged commission of offences) (the “Information”) and
providing the Company and/or the Subsidiary’s agents and/or third parties with
the Information for the administration and operation of the Plan and the
Participant further accepts that this may involve the Information being sent to
a country outside the country in which the Participant provides services
including to a country which may not have the same level of data protection laws
as his/her home country. The Participant acknowledges that s/he has the right to
request a list of the names and addresses of any potential recipients of the
Information and to review and correct the Information by contacting his/her
local human resources representative. The Participant acknowledges that the
collection, processing and transfer of the Information is important to Plan
administration and that failure to consent to same may prohibit participation in
the Plan.
22.    Additional Matters. This Option Agreement is intended to comply with the
applicable laws of any country or jurisdiction where Options are granted under
the Plan, and all provisions hereof shall be construed in a manner to so comply.
The following provisions apply to Participants providing services in the country
noted:
Canada:
Section 4 above shall be amended to add the following language at the end
thereof as a new sub-section (f):
(f)    The Participant’s date of termination of employment shall be the
Participant’s last day of active employment with the Company and its
Subsidiaries and shall not include any period of statutory, contractual or
common law reasonable notice or any period of deemed employment or salary
continuance.
A new Section 23 shall be added as follows:
23.    Tax Withholding. Section 12(b) of the Plan shall not apply. The Company
shall be entitled to receive either a cash payment by or on behalf of the
Participant or a sufficient amount


8

--------------------------------------------------------------------------------




of the proceeds from the sale of Company Stock to be acquired pursuant to this
Option Agreement by the Participant’s delivery to the Company of an assignment
of such proceeds and an authorization to the broker or selling agent to pay that
amount to the Company and to effect such sale at the time of exercise or other
delivery of shares of Company Stock for any sums required by federal, state or
local law to be withheld or to satisfy any applicable payroll deductions with
respect to the vesting of, lapse of restrictions on, or payment of any Option.
India:
As used herein, “Participant” shall have the meaning set forth in the Plan,
except the term shall not include consultants of any Subsidiary in India.
Section 4(b) above shall be modified to read as follows:
Termination of Service on Account of Death. Upon the Participant’s termination
of service on account of death, all of the Participant’s unvested Options shall
immediately vest and become exercisable by his legal heirs or nominees. The
Options shall remain exercisable for one (1) year from and including the date of
the Participant’s death (and shall thereafter terminate).
Section 4(c) above shall be deleted in its entirety and replaced with the
following language:
Termination of Service on Account of Disability or Voluntary Retirement with
Consent of Company. If the Participant voluntarily Retires with the consent of
the Company or if the Participant’s service terminates due to Disability, the
Participant’s unvested Options as of the date of such termination shall vest on
the date of Disability or the date of termination of service due to voluntary
retirement, as the case may be. The Options so vested shall remain exercisable
for a period of one (1) year from and including the date such Option becomes
vested, and shall thereafter terminate.
Section 10 above shall be amended to delete the term “transferee”.
Section 11 above shall be deleted in its entirety and replaced with the
following language:
No Assignment. Notwithstanding anything to the contrary in this Option
Agreement, but subject to the assignment of the Option upon death of the
Participant, neither this Option Agreement nor any rights granted herein shall
be assignable by the Participant.
Section 12 above shall be deleted in its entirety and replaced with the
following language:
Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of


9

--------------------------------------------------------------------------------




this Option Agreement, including but not limited to all acts and documents
related to compliance with federal and/or state securities and/or tax laws and
applicable Indian law. The rights and interests of the Participant under the
Option Agreement shall be subject to compliance under the Foreign Exchange
Management Act, 1999 and the related rules thereto.
Ireland:
Section 4(c) above shall be deleted in its entirety and replaced with the
following language:
Termination of Service on Account of Disability. If the Participant’s service
terminates due to Disability, the Participant’s unvested Options as of the date
of such termination shall continue to vest in accordance with the original
vesting schedule set forth above. The Options shall remain exercisable for a
period of one (1) year from and including the later of (i) the date such entire
Option becomes exercisable in accordance with the vesting schedule and (ii) the
date of termination of service (and shall thereafter terminate).
Section 10 above shall be amended to delete the words “transferees, assignees”
therefrom.
Section 11 above shall be deleted in its entirety and replaced with the
following language:
No Assignment or Transfer. Notwithstanding anything to the contrary in this
Option Agreement, neither this Option Agreement nor any rights granted herein
shall be assignable by the Participant. Neither this Option Agreement nor any
rights granted herein shall be transferable by the Participant in any
circumstances, except on the death of the Participant.
Luxembourg:
Section 4(c) above shall be amended to add the following language at the end
thereof:
As used herein, “Disability” shall mean either (i) the Participant’s inability
to, solely because of injury or physical or mental illness, perform the material
duties of his or her regular occupation in a situation where the Participant
receives paid sickness, incapacity or invalidity benefits from any of the
Luxembourg competent authorities for a period that lasts or can reasonably be
expected to last for a continuous period of 6 months, or (ii) the Participant’s
reclassement by the competent commission following an irrevocable decision from
said commission.
Section 4(d) above shall be amended to delete the following sentence therefrom:
If a Participant is a party to an employment agreement with the Company or a
Subsidiary and such employment agreement provides for benefits on a termination
of employment for “Good Reason,” (x) a termination of the Participant’s
employment for Good Reason


10

--------------------------------------------------------------------------------




shall constitute a termination without Cause for purposes of Paragraphs 4 and 6
of this Option Agreement and (y) Good Reason will also include the Participant’s
termination of employment within ninety (90) days following the expiration of
the employment term of the Participant’s employment agreement under
circumstances that would have constituted Good Reason had such termination
occurred during the employment term.
Section 4 above shall be amended to add the following language at the end
thereof as a new sub-section (f):
It is understood that the Participant’s termination of service for any reason
shall take place in accordance with applicable Luxembourg employment law rules.
Section 10 above shall be amended to delete the word “transferees” therefrom.
Section 11 above shall be deleted in its entirety and replaced with the
following language:
No Assignment or Transfer. Notwithstanding anything to the contrary in this
Option Agreement, neither this Option Agreement nor any rights granted herein
shall be assignable by the Participant. Neither this Option Agreement nor any
rights granted herein shall be transferable by the Participant in any
circumstances, except on the death of the Participant.
Section 21 above shall be amended to add the following language at the end
thereof:
, it being understood that for the purposes hereunder any Information on the
Participant shall be processed in accordance with the Regulation (EU) 2016/679
of the European Parliament and of the Council of 27 April 2016 on the protection
of natural persons with regard to the processing of personal data and on the
free movement of such data, as well as any applicable local laws.
United Kingdom:
As used herein, “Cause” shall have the meaning set forth in the Plan and, with
respect to any Participant who is a party to an employment agreement with the
Company, the definition of “Cause” shall include any circumstances in which the
Company may terminate the Participant’s employment agreement without notice in
accordance with its terms.
As used herein, “Disability” shall mean the Participant’s inability to, solely
because of injury or physical or mental illness: (i) perform the material duties
of his or her regular occupation and (ii) earn 80% or more of his or her base
salary or wages in respect of his or her regular occupation, for a period that
lasts or can reasonably be expected to last for a continuous period of 12
months.
Section 4(c) above shall be deleted in its entirety and replaced with the
following language:


11

--------------------------------------------------------------------------------




Termination of Service on Account of Disability. If the Participant’s service
terminates due to Disability, the Participant’s unvested Options as of the date
of such termination shall continue to vest in accordance with the original
vesting schedule set forth above. The Options shall remain exercisable for a
period of one (1) year from and including the later of (i) the date such entire
Option becomes exercisable in accordance with the vesting schedule and (ii) the
date of termination of service (and shall thereafter terminate).
The following additional section shall be inserted:
Tax Liabilities. The Participant irrevocably agrees (A) to pay, or enter into
arrangements to the satisfaction of the Company to pay, to the Company, the
Participant’s employer or former employer (as appropriate) the amount of any Tax
Liability, (B) that the Company, the Participant’s employer or former employer
(as appropriate) may, if it so elects by written notice to the Participant,
recover the whole or any part of any Employer NICs from the Participant, (C)
that the Participant shall, promptly upon being requested to do so by the
Company, the Participant’s employer or former employer (as appropriate), elect
(using a form approved by HM Revenue & Customs) that the whole or any part of
the liability for Employer NICs shall be transferred to the Participant; (D) to
enter into a joint election, under section 431(1) or 431(2) of the Income Tax
(Earnings & Pensions) Act 2003 (“ITEPA”), in respect of the Company Stock to be
acquired on exercise of the Participant’s Option, if required to do so by the
Company, the Participant’s employer or former employer, before, on or within 14
days after any date of exercise of the Option. For the purposes of this section
the following capitalized terms shall have the meanings set out below:
“Employer NICs”: any secondary class 1 (employer) national insurance
contributions that the Company or any employer (or former employer) of the
Participant is liable to pay as a result of any Taxable Event (or which that
person would be liable to pay in the absence of an election of the type referred
to in (C) above) and that may be lawfully recovered from the Participant.
“Taxable Event”: any event or circumstance that gives rise to a liability for
the Participant to pay income tax and national insurance contributions or either
of them in respect of: (a) the Option, including its exercise, its assignment or
surrender for consideration, or the receipt of any benefit in connection with
it; (b) any shares (or other securities or assets): (i) earmarked or held to
satisfy the Option; (ii) acquired on exercise of the Option; (iii) acquired as a
result of holding the Option; or (iv) acquired in consideration of the Option’s
assignment or surrender; (c) any securities (or other assets) acquired or
earmarked as a result of holding shares (or other securities or assets)
mentioned in (b); or


12

--------------------------------------------------------------------------------




(d) any amount due in respect of assets within (a) to (c) above and not made
good by the Participant within the time limit specified in section 222 ITEPA.
“Tax Liability”: the total of (a) any income tax and primary class 1 (employee)
national insurance contributions that any employer (or former employer) of the
Participant is liable to account for (or reasonably believes it is liable to
account for) as a result of any Taxable Event; and (b) any Employer NICs that
any employer (or former employer) of the Participant is liable to pay (or
reasonably believes it is liable to pay) as a result of any Taxable Event and
that can be recovered lawfully from the Participant.
Section 19 above shall be deleted in its entirety and replaced with the
following language:
Nothing contained in the Plan or this Option Agreement shall form part of the
Participant’s contract of employment. The Participant hereby acknowledges that
under no circumstances will s/he, on ceasing to be an employee or director of or
otherwise engaged by the Company or any of its Subsidiaries for any reason
(including as a result of a repudiatory breach of contract by the Company or any
of its Subsidiaries), be entitled to any compensation for any loss of any right
or benefit or prospective right or benefit under the Plan that s/he might
otherwise have enjoyed whether such compensation is claimed by way of damages
for wrongful dismissal or other breach of contract or by way of compensation for
loss of office or otherwise howsoever. By signing this Option Agreement the
Participant shall be deemed irrevocably to have waived any such entitlement.


13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Option Agreement as of
the date set forth above.
ENDO INTERNATIONAL PLC
By:         
Name: Paul V. Campanelli
Title: President & Chief Executive Officer
PARTICIPANT
Signature:         
Print Name:     










14